PER CURIAM.
Ronnie W. Lane pleaded guilty to attempting to manufacture methamphetamine, in violation of 21 U.S.C. § 846, and the district court1 sentenced him to 151 *597months’ imprisonment and three years’ supervised release. On appeal, his counsel has filed a brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Lane has filed a pro se supplemental brief.
We will not entertain Lane’s pro se argument that his guilty plea was not knowing and voluntary, because he withdrew below his motion to set aside his guilty plea. See United States v. Murphy, 899 F.2d 714, 716 (8th Cir.1990) (claim that guilty plea was involuntary must first be presented to district court and is not cognizable on direct appeal). We also will not entertain counsel’s argument about the propriety of Lane’s career-offender status, because Lane knowingly and voluntarily waived the right to challenge his sentence on direct appeal. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir.1999) (appeal waiver enforcement). Further, the ineffective-assistance-of-counsel claims Lane wishes to bring are not properly before us in this direct appeal. See United States v. Embrey, 250 F.3d 1181, 1183-84 (8th Cir.2001).
Having reviewed the record independently in accordance with Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no nonfrivolous issues. The judgment is affirmed, and counsel is granted leave to withdraw.

. The Honorable Rodney W. Sippel, United States District Judge for the Eastern District of Missouri.